Citation Nr: 1128271	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold exposure, upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to March 1948, and from October 1950 to August 1951.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the course of this appeal, the RO issued January 2011 and April 2011 rating decisions which granted service connection for residuals of cold exposure, lower extremities, and bilateral hearing loss.  Accordingly, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show current residuals of cold exposure, upper extremities.


CONCLUSION OF LAW

Residuals of cold exposure, upper extremities, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's April 2008 letter to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the Veteran of what evidence was required to substantiate his claim for service connection for residuals of cold exposure, upper extremities.  It also notified the Veteran of his and VA's respective duties for obtaining evidence, and the Veteran was asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the RO's April 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's April 2008 letter effectively satisfied VA's notice requirements relating to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained a VA medical opinion concerning the existence and etiology of the Veteran's current residuals of cold exposure.  The October 2010 VA examination for cold residuals and the February 2011 VA examination addendum was based upon examination of the Veteran and a review of his claims file, including his service treatment records.  In addition, the VA examiner provided a rationale for the opinion provided.  Accordingly, the Board concludes that the VA examination and opinion obtained in this case is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In August 2010, the Board remanded this matter to the RO for additional procedural development, including obtaining additional post service treatment records; obtaining records from the Social Security Administration (SSA); and scheduling the Veteran for a VA examination to address the existence of any residuals of cold exposure found.  The RO subsequently obtained additional VA treatment records identified by the Veteran, and scheduled the Veteran for a VA examination for cold residuals in October 2010.  Although unsuccessful in obtaining the Veteran's SSA records, a September 2010 statement from SSA indicated that these records had been destroyed.  Later that same month, the RO notified the Veteran of the unavailability of these records, and the Veteran's claims file contains a January 2011 Memorandum of Unavailability relating to these records which documents that all procedures to obtain these records have been correctly followed.  Therefore, there was substantial compliance with the Board's remand directives and it may continue with its determination as to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The October 2010 VA examination for cold injuries was silent as to any complaints of cold injuries relating to his upper extremities.  Physical examination of the upper extremities revealed a normal sensory examination, with normal findings on vibration, pain, pinprick, position sense and light touch testing.  The report also noted that there was no dysesthesias.  Motor strength testing of the upper extremities was normal, and examination revealed no abnormal skin findings of the upper extremities.  The April 2011 VA examination addendum noted that the Veteran's service and post service treatment records revealed no pertinent evidence of residuals of cold injury to the upper extremities, and the VA examiner stated that the Veteran does not have a current diagnosis of cold injuries to the upper extremities.  In support of this conclusion, the VA examiner stated that the Veteran failed to reference any cold injury symptoms to the upper extremities during his examination; physical examination of the upper extremities revealed normal findings in regards to the cold injury examination template; and the Veteran denied having any symptoms or treatment of the upper extremities related to cold exposure during or after military service.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

In this case, the Veteran is seeking entitlement to service connection for residuals of cold exposure, upper extremities.  Other than the Veteran's contentions of problems with his hands ever since his military service, the record contains no evidence of any current manifestations or medical diagnoses of residuals of cold exposure in the upper extremities at any time during the appeal period.  Without a current showing of residuals of cold exposure, upper extremities, service connection is not warranted for this condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. App. 319.  

In reaching this conclusion, the Board fully accepts the Veteran's contentions that he was exposed to cold weather during his military service in Korea.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., upper extremity pain or weakness, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran's statements are competent evidence to report his inservice exposure to cold, as well as ongoing symptoms of pain and sensitivity in his hands, these statements are not competent evidence to establish a diagnosis or etiology of current residuals of cold exposure in his upper extremities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise and his statements are not a competent medical opinion on a matter so complex as the diagnosis of any current residuals of cold exposure or to the etiologic relationship between any current symptoms in the upper extremities to exposure to the cold during his military service over fifty years ago.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is, the evidence does not show that the Veteran has the medical training and expertise necessary to render etiological opinions in instances or circumstances that are beyond the knowledge of a lay person.  

Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that the Veteran's contentions are inconsistent and not supported by the evidence.  Specifically, the Veteran's August 1951 separation examination found the Veteran's upper extremities were normal.  A review of the post service treatment records also fails to show any complaints or diagnoses of residuals of cold injuries in the upper extremities.  In particular, the Veteran failed to report any ongoing symptoms of residuals of a cold injury to his upper extremities during the VA examination in October 2010.  Thus, the Veteran reports of ongoing symptomatolgy have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Accordingly, service connection for residuals of cold exposure in the upper extremities, is not warranted, as the competent, probative, and credible evidence does not show any current residuals of cold exposure in the upper extremities.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for residuals of cold exposure, upper extremities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of cold exposure, upper extremities, is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


